DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/21 has been entered.
 Claim Rejections - 35 USC § 103

Claims 1-10, 13-24, 26-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016215336A (JP ‘336A) and WO2012070544 (WO ‘544).
 	With respect to claims 1-4, 6, 8, 14, 15, 18, 20-22, 27, 28, 33-35, 37, 38, 40 JP ‘336A describes a polishing composition for polishing a surface such as polysilicon surface comprising abrasives, liquid medium, quaternary phosphonium salts such as tetramethylphosphonium, tetraethylphosphonium, tetrapropylphosphonium, tetrabutylphosphonium and the like (pages 3, 5, 6).  These quaternary phosphonium salts provide claimed quaternary phosphonium cation of general formula (I) that has a hydrocarbon group having two or more carbon atoms which is bonded to a phosphorus atom.  Unlike claimed invention, JP ‘336A doesn’t describe the abrasive grains contains .  In re Tuominen 213 USPQ 89 (CCPA 1982); In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957). The properties of polishing rates and polishing selectivity for various claimed materials are inherent as Stender describes a CMP having the same components.  In re Best 195 USPQ 430 (CCPA 1977); In re Swinehart 169 USPQ 226 (CCPA 1971). 	With respect to claim 7, JP ‘336A describes the phosphonium salts includes OH group, halogen group (page 6).
 	With respect to claim 10, JP 336A describes the quaternary phosphonium salt content is about 0.001 wt% to 5 wt% (page 6).
 	With respect to claims 11, 25 JP ‘336A doesn’t describe the pH is less than 8.0.  WO ‘544 teaches that the pH for a polishing composition is about 2-9 (paragraph 155).  It would have been obvious for one skill in the art before the effective filing date of the invention to provide such pH because WO ‘544 shows that such pH would a satisfactory relationship of the surface potential of the abrasive grains with respect to the surface potential of the surface to be polished and superior polishing rate (paragraph 155).
 	With respect to claims 13, 26 WO ‘544, further teaches that the constituent components of the polishing liquid are separately stored as a slurry and an addition solution (paragraph 166).  It would have been obvious for one skill in the art to provide constituent components of the polishing liquid in separate liquid such as a first liquid containing abrasive grains and a second liquid containing the quaternary phosphonium salts because WO ‘544 teaches that separately storing the constituent components of the polishing liquid would provide excellent storage stability (paragraph 166).

 	With respect to claims 5, 9, 19, 23 JP ‘336A doesn’t describe that the one of the hydrocarbon group of the phosphonium salts contains a phenyl or aryl group.  However, in the absent of unexpected results, using other types of the phosphonium salts including ones that has one of the hydrocarbon containing a phenyl or aryl group would have been obvious to one skill in the art before the effective filing date of the invention because JP ‘366A teaches other types of phosphonium salts can be used to provide a polishing composition with expected results (page 6).
With respect to claim 24, JP 336A describes the quaternary phosphonium salt content is about 0.001 wt% to 5 wt% (page 6).
With respect to claims 29, 30 JP ‘366A describes that the abrasive grains are from 0.1 wt % to 5 wt% (page 4).
With respect to claims 31, 32, 36, 39 the composition pH, WO ‘544 teaches that the pH for a polishing composition is about 2-9 (paragraph 155). It would have been obvious for one skill in the art before the effective filing date of the invention to provide such pH because WO ‘544 shows that such pH would a satisfactory relationship of the surface potential of the abrasive grains with respect to the surface potential of the surface to be polished and superior polishing rate (paragraph 155).
 
Response to Arguments

In response to applicant's argument that the applicant shows the unexpected property of the polishing rate for polysilicon can be suppressed by the present .  In re Tuominen 213 USPQ 89 (CCPA 1982); In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957). The properties of polishing rates and polishing selectivity for various claimed materials are inherent as Stender describes a CMP having the same components.  In re Best 195 USPQ 430 (CCPA 1977); In re Swinehart 169 USPQ 226 (CCPA 1971).  In this case, the combined composition suggested by the applied prior art would provide such advantage because the combined composition contains the same components as that of the claimed composition.  Especially, the reference WO ‘544 shows that by providing the cerium hydroxide in a composition with a vinyl alcohol polymer, which is also taught by WO ‘336 (page 5), the composition would increase polishing selective ratio for inorganic insulating films such as silicon oxide films with respect to a stopper films such as polysilicon film.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



2/22/2022